Order reversed on the facts as matter of discretion, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Memorandum: Both actions relate to the contract relation of client and attorney between the appellant and the respondent and should be tried together in the interest of speedy and efficient administration of justice. All concur. (The order denies a motion to remove the case from the City Court of Rochester, Civil Branch, to the Supreme Court and to consolidate.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.